
	
		II
		Calendar No. 659
		110th CONGRESS
		2d Session
		S. 2034
		[Report No. 110–307]
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2007
			Mr. Wyden (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			April 10, 2008
			Reported by Mr.
			 Bingaman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Oregon Wilderness Act of 1984 to designate
		  the Copper Salmon Wilderness and to amend the Wild and Scenic Rivers Act to
		  designate segments of the North and South Forks of the Elk River in the State
		  of Oregon as wild or scenic rivers, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Copper Salmon Wilderness Act
			 .
		2.FindingsCongress finds that—
			(1)the proposed
			 Copper Salmon Wilderness, comprising 13,700 acres, includes a significant
			 portion of an inventoried roadless area adjacent to the Grassy Knob Wilderness
			 area protected by the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note;
			 Public Law 98–328);
			(2)the proposed
			 Copper Salmon Wilderness includes—
				(A)the North Fork and
			 South Fork of the Elk River;
				(B)the upper Middle
			 Fork of the Sixes River; and
				(C)tributaries of the
			 South Fork of Coquille River;
				(3)the Elk River is
			 designated as a Tier 1 Key Watershed;
			(4)the fisheries of
			 the Elk River are recognized as 1 of the best salmon and steelhead producers in
			 the 48 contiguous States, producing more salmon per square meter than most
			 rivers outside the State of Alaska;
			(5)designation of the
			 proposed Wilderness would provide permanent protection for the last remaining
			 mammoth Port Orford Cedars in the Elk River watershed;
			(6)the protection of
			 the proposed Copper Salmon Wilderness is supported by the local communities
			 near the proposed Wilderness, which have passed resolutions supporting the
			 designation of the proposed Wilderness;
			(7)the master plan
			 for the economic stability of Curry County, Oregon, includes ecotourism and
			 recreation as primary sources of income; and
			(8)permanent
			 protection for the proposed Copper Salmon Wilderness is needed to conserve the
			 environment in southwestern Oregon.
			3.Designation of
			 the Copper Salmon WildernessSection 3 of the Oregon Wilderness Act of
			 1984 (16 U.S.C. 1132 note; Public Law 98–328) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking eight hundred fifty-nine thousand
			 six hundred acres and inserting 873,300 acres;
			(2)in paragraph (29),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(30)certain land in
				the Siskiyou National Forest, comprising approximately 13,700 acres, as
				generally depicted on the map entitled Proposed Copper Salmon Wilderness
				Area, to be known as the Copper Salmon
				Wilderness.
					.
			4.Wild and scenic
			 river designations, Elk River, OregonSection 3(a)(76) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(76)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking 19-mile segment and
			 inserting 29-mile segment;
			(2)in subparagraph
			 (A), by striking ; and and inserting a period; and
			(3)by striking
			 subparagraph (B) and inserting the following:
				
					(B)The approximately 0.4-mile segment of the
				North Fork Elk from the source of the North Fork Elk in sec. 21, T. 33 S., R.
				12 W., of the Willamette Meridian, downstream to 0.01 miles downstream of
				Forest Service Road 3353, as a scenic river.
					(C)The approximately 5.3-mile segment of the
				North Fork Elk from 0.01 miles downstream of Forest Service Road 3353
				downstream to its confluence with the South Fork Elk, as a wild river.
					(D)The approximately
				0.9-mile segment of the South Fork Elk from the source of the North Fork Elk in
				sec. 32, T. 33 S., R. 12 W., of the Willamette Meridian, downstream to 0.01
				miles downstream of Forest Service Road 3353, as a scenic river.
					(E)The approximately
				4.2-mile segment of the South Fork Elk from 0.01 miles downstream of Forest
				Service Road 3353 downstream to the confluence with the North Fork Elk, as a
				wild
				river.
					.
			
	
		1.Short titleThis Act may be cited as the Copper
			 Salmon Wilderness Act.
		2.Designation of the
			 Copper Salmon Wilderness
			(a)DesignationSection
			 3 of the Oregon Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–328)
			 is amended—
				(1)in the matter preceding
			 paragraph (1), by striking eight hundred fifty-nine thousand six hundred
			 acres and inserting 873,300 acres;
				(2)in paragraph (29), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the end the
			 following:
					
						(30)certain land in the
				Siskiyou National Forest, comprising approximately 13,700 acres, as generally
				depicted on the map entitled Proposed Copper Salmon Wilderness
				Area and dated December 7, 2007, to be known as the Copper
				Salmon
				Wilderness.
						.
				(b)Maps and Legal
			 Description
				(1)In
			 GeneralAs soon as practicable after the date of enactment of
			 this Act, the Secretary of Agriculture (referred to in this Act as the
			 Secretary) shall file a map and a legal description of the
			 Copper Salmon Wilderness with—
					(A)the Committee on Energy
			 and Natural Resources of the Senate; and
					(B)the Committee on Natural
			 Resources of the House of Representatives.
					(2)Force of
			 LawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct typographical errors in the map and legal
			 description.
				(3)BoundaryIf
			 the boundary of the Copper Salmon Wilderness shares a border with a road, the
			 Secretary may only establish an offset that is not more than 150 feet from the
			 centerline of the road.
				(4)Public
			 AvailabilityEach map and legal description filed under paragraph
			 (1) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
				3.Wild and Scenic River
			 Designations, Elk River, OregonSection 3(a)(76) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(76)) is amended—
			(1)in the matter preceding
			 subparagraph (A), by striking 19-mile segment and inserting
			 29-mile segment;
			(2)in subparagraph (A), by
			 striking ; and and inserting a period; and
			(3)by striking subparagraph
			 (B) and inserting the following:
				
					(B)(i)The approximately
				0.6-mile segment of the North Fork Elk from its source in sec. 21, T. 33 S., R.
				12 W., Willamette Meridian, downstream to 0.01 miles below Forest Service Road
				3353, as a scenic river.
						(ii)The approximately
				5.5-mile segment of the North Fork Elk from 0.01 miles below Forest Service
				Road 3353 to its confluence with the South Fork Elk, as a wild river.
						(C)(i)The approximately
				0.9-mile segment of the South Fork Elk from its source in the southeast quarter
				of sec. 32, T. 33 S., R. 12 W., Willamette Meridian, downstream to 0.01 miles
				below Forest Service Road 3353, as a scenic river.
						(ii)The approximately
				4.2-mile segment of the South Fork Elk from 0.01 miles below Forest Service
				Road 3353 to its confluence with the North Fork Elk, as a wild
				river.
						.
			4.Protection of Tribal
			 Rights
			(a)In
			 generalNothing in this Act
			 shall be construed as diminishing any right of any Indian tribe.
			(b)Memorandum of
			 understandingThe Secretary
			 shall seek to enter into a memorandum of understanding with the Coquille Indian
			 Tribe regarding access to the Copper Salmon Wilderness to conduct historical
			 and cultural activities.
			Amend the title so as to read:
	 To amend the Oregon Wilderness Act of 1984 to designate the Copper
	 Salmon Wilderness and to amend the Wild and Scenic Rivers Act to designate
	 segments of the North and South Forks of the Elk River in the State of Oregon
	 as additions to the Elk Wild and Scenic River, and for other
	 purposes..
	
		April 10, 2008
		Reported with an amendment and an amendment to the
		  title
	
